UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7626



DAVID SKUNDOR,

                                              Plaintiff - Appellant,

          versus


HOWARD PAINTER; RICK NOTTINGHAM, Captain, QII
Unit Commander; JAMES RUBENSTEIN, Commissioner
of the West Virginia Division of Corrections,
in his official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-00-463)


Submitted:   December 16, 2002         Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Skundor, Appellant Pro Se. Charles Patrick Houdyschell, Jr.,
WEST VIRGINIA DIVISION OF CORRECTIONS, Charleston, West Virginia;
Darrell V. McGraw, Jr., OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Skundor appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42

U.S.C. § 1983 (2000) complaint.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      See Skundor v. Painter, No. CA-00-463

(S.D.W. Va. Sept. 26, 2002).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                  2